26 F.Supp. 1003 (1939)
STANKEWICZ
v.
PILLSBURY FLOUR MILLS CO.
District Court, S. D. New York.
January 24, 1939.
Abraham M. Fisch, of New York City, for plaintiff.
John P. Smith, of New York City, for defendant.
HULBERT, District Judge.
Plaintiff seeks to recover damages for personal injuries alleged to have been sustained in the removal, at a Railroad Terminal (Pier) in Jersey City, of bags of flour by a freight handling corporation from a freight car which defendant had loaded with the flour at Buffalo, New York, where it has its place of business.
Defendant served a notice to take the deposition of the plaintiff pursuant to Rule 26, subd. (b), 28 U.S.C.A. following section 723c, on all matters which are relevant to the subject matter involved in this action, including the identity and location of persons having knowledge of relevant facts.
The plaintiff moves to vacate or limit the oral examination to the end, at least, that the testimony taken shall be restricted to the manner of the happening of the accident complained of and shall not include the divulging of names or addresses of any of the witnesses thereto.
Under the new Federal Rules of Civil Procedure, examination may be had as to any non-privileged matter relevant to the issues. Bennett v. The Westover, Inc. (S.D.N.Y.) L 69  232. The court upon proper showing may limit the scope of the examination under Rule 30(b) (d). Saviolis v. National Bank of Greece, D.C., 25 F.Supp. 966. The power of the court to do so is discretionary. National Bondholders *1004 Corp., et al. v. McClintic, 4 Cir., 99 F.2d 595.
Plaintiff has not presented any substantial reason warranting such action. If it should develop that the examination is being conducted in bad faith or in such a manner as to unreasonably annoy, harass or oppress the plaintiff, the court may act to protect the plaintiff, the taking of whose deposition shall be suspended for the time necessary to make an application for such an order. Motion denied. Settle order on two days' notice.